Exhibit 10.09

AMENDMENT NO. 3
TO
CREDIT AGREEMENT


         AMENDMENT NO. 3 (the "Amendment") TO "CREDIT AGREEMENT" (as defined
below), dated as of November 1, 2002, among Haynes International, Inc., a
Delaware corporation (the "Borrower"), the financial institutions party to the
Credit Agreement (the "Lenders"), and Fleet Capital Corporation, in its capacity
as administrative agent for itself as a Lender and the other Lenders (the
"Administrative Agent") under that certain Credit Agreement, dated as of
November 22, 1999, by and among the Borrower, the Lenders and the Administrative
Agent (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"). Each capitalized term used herein
and not otherwise defined herein shall have the meaning given to it in the
Credit Agreement.

PRELIMINARY STATEMENTS

        WHEREAS, the Borrower, the Lenders and the Administrative Agent have
entered into the Credit Agreement; and

        WHEREAS, the Borrower, the Lenders and the Administrative Agent have
agreed to amend the Credit Agreement on the terms and conditions set forth
herein.

        NOW, THEREFORE, in consideration of the premises set forth above, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Borrower, the Lenders and the Administrative Agent
agree as follows:

                 1.    Amendments to the Credit Agreement. Effective as of the
date first above written, unless otherwise specified herein, and subject to the
execution of this Amendment by the parties hereto and the satisfaction of the
conditions precedent set forth in Section 2 below, the Credit Agreement shall be
and hereby is amended as follows:

                 a.      The definition of "Availability Reserve" is hereby
amended in its entirety as follows:

                          "Availability Reserve" means, on any date of
calculation, the sum of:

                         (i)   the Senior Note Reserve, plus

                         (ii)   the excess of that portion of the Borrowing Base
related to the sum of (A) Eligible Inventory of the Eligible Foreign
Subsidiaries plus (B) Net Amount of Eligible Accounts of the Eligible Foreign
Subsidiaries, over (C) prior to the Amendment No. 3 Effective Date, $12,000,000,
and (D) subsequent to the Amendment No. 3 Effective Date, $17,000,000 minus the
Eligible Foreign Subsidiary Reduction Amount, plus

                         (iii)   the Fixed Charge Reserve, plus

                         (iv)   the aggregate balance of all trade payables owed
by the Borrower and any Subsidiary if, in the reasonable credit judgment of the
Administrative Agent (which credit judgment shall be exercised in a manner that
is not arbitrary or capricious and is consistent with the standards of
eligibility and credit judgment generally applied by the Administrative Agent to
other borrowers similarly situated), such trade payables are materially past
due; provided, however, that the Administrative Agent shall not consider any
trade payable materially past due unless such trade payable is at least thirty
days past due; provided, further, that any trade payable the payment of which is
the subject of a dispute being contested in good faith by appropriate
proceedings properly instituted and diligently conducted by the Borrower or the
applicable Subsidiary shall not be considered by the Administrative Agent
materially past due.

                b.         The definition of "EBITDA" set forth in Section 1.1
of the Credit Agreement is hereby amended to insert immediately after clause (x)
thereof and immediately before the sentence which begins "For the purposes of
calculating EBITDA" the following:

                 plus (xi) to the extent deducted in computing Net Income during
such period, the aggregate of the non-cash portion of pension obligations
constituting expenses or liabilities under FASB 87 during such period and the
non-cash portion of post-retirement benefits constituting expenses or
liabilities under FASB 106 during such period, minus (xii) to the extent not
reflected in the computation of Net Income during such period, the aggregate
amount of cash contributions and other cash payments during such period in
respect of the pension obligations and post-retirement benefits described in the
preceding clause (xi).

                c.         The definition of "Fixed Charge Reserve" set forth in
Section 1.1 of the Credit Agreement is hereby amended in its entirety as
follows:

        "Fixed Charge Reserve" means:

        (a)         prior to the date on which the Borrower delivers to the
Lenders the financial information required under Section 7.1(A) for the period
ending June 30, 2003:



(i)   the Standard Fixed Charge Reserve at any time the Fixed Charge Coverage
Ratio equals or exceeds 1.0 to 1.0;

(ii)   $2,500,000 plus the Standard Fixed Charge Reserve at any time the Fixed
Charge Coverage Ratio equals or exceeds 0.85 to 1.0 but is less than 1.0 to 1.0,
and;

(iii)   $5,000,000 plus the Standard Fixed Charge Reserve at any time the Fixed
Charge Coverage Ratio equals or exceeds 0.75 to 1.0 but is less than 0.85 to
1.0; and

        (b)         subsequent to the date on which the Borrower delivers to the
Lenders the financial information required under Section 7.1(A) for the period
ending June 30, 2003:



(i)   $0 at any time the Fixed Charge Coverage Ratio equals or exceeds 1.25 to
1.0;

(ii)   the Standard Fixed Charge Reserve at any time the Fixed Charge Coverage
Ratio equals or exceeds 1.0 to 1.0 but is less than 1.25 to 1.0;

(iii)   $2,500,000 plus the Standard Fixed Charge Reserve at any time the Fixed
Charge Coverage Ratio equals or exceeds 0.85 to 1.0 but is less than 1.0 to 1.0,
and;

(iv)   $5,000,000 plus the Standard Fixed Charge Reserve at any time the Fixed
Charge Coverage Ratio equals or exceeds 0.75 to 1.0 but is less than 0.85 to
1.0.

        d.         The definition of "Revolving Loan Termination Date" set forth
in Section 1.1 of the Credit Agreement is hereby amended in its entirety as
follows:

        "Revolving Loan Termination Date" means the earlier to occur of (i)
October 31, 2005 or (ii) the day which is ninety days prior to the scheduled
maturity date of the Senior Notes, as such date may change from time to time.

        e.         Section 1.1 is hereby amended to insert alphabetically
therein the following defined terms:

        "Amendment No. 3" means Amendment No. 3 to Credit Agreement, dated as of
November 1, 2002, by and among the Borrower, the Lenders, and the Administrative
Agent.

        "Amendment No. 3 Effective Date" means November 1, 2002.

– 2 –

        "Eligible Foreign Subsidiary Reduction Amount" means, on any date of
determination after the Amendment No. 3 Effective Date, an amount equal to
$83,333.33 times the number of months that have ended subsequent to the
Amendment No. 3 Effective Date. For example, on May 1, 2003, the Eligible
Foreign Subsidiary Reduction Amount would equal $83,333.33 times 6, or
$499,999.98. The Eligible Foreign Subsidiary Reduction Amount would remain equal
to $499,999.98 on May 15, 2003 because such month had not yet ended.

        f.         Section 2.13(D)(ii) is hereby amended in its entirety as
follows:

        (ii)         Prior to the Amendment No. 3 Effective Date, the Applicable
Floating Rate Margin and the Applicable Eurodollar Rate Margin shall be
determined from time to time by reference to the table set forth below, on the
basis of the then applicable Interest Coverage Ratio as calculated on a
quarterly basis as of the end of each of the Borrower's fiscal quarters using
EBITDA and Interest Expense for such fiscal quarter:

Interest Coverage Ratio Applicable Floating Margin
for Revolving Loans Applicable Eurodollar Margins
for Revolving Loans Less than 1.25 to 1.0 0.75% 2.75% Greater than or equal to
1.25 to 1.0 0.50% 2.50%

On and after the Amendment No. 3 Effective Date, the Applicable Floating Rate
Margin and the Applicable Eurodollar Rate Margin shall be determined from time
to time by reference to the table set forth below, on the basis of the then
applicable Interest Coverage Ratio as calculated on a quarterly basis as of the
end of each of the Borrower's fiscal quarters using EBITDA and Interest Expense
for such fiscal quarter:

Interest Coverage Ratio Applicable Floating Rate Margin
for Revolving Loans Applicable Eurodollar Margins
for Revolving Loans Less than 1.25 to 1.0 0.75% 2.75% Less than 1.5 to 1.0 but
equal
to or greater than 1.25 to 1.0 0.50% 2.50% Equal to or greater
than 1.5 to 1.0 0.25% 2.25%

Upon receipt of each quarterly report provided for in Section 7.1(A)(ii), the
Applicable Floating Margin and the Applicable Eurodollar Margin shall be
adjusted, any such adjustment being effective three (3) Business Days following
the Administrative Agent's receipt of such financial statements and the
compliance certificate required to be delivered in connection therewith pursuant
to Section 7.1(a)(iv); provided, that if the Borrower shall not have timely
delivered its financial statements in accordance with Section 7.1(A)(ii), then
commencing on the date upon which such financial statements should have been
delivered and continuing until such financial statements are actually delivered,
it shall be assumed for purposes of determining the Applicable Floating Margin
and Applicable Eurodollar Margin that the Interest Coverage Ratio was less than
(x) 1.5 to 1.0 prior to the Amendment No. 3 Effective Date and (y) 1.25 to 1.0
on and after the Amendment No. 3 Effective Date. Notwithstanding anything herein
to the contrary, from the Amendment No. 3 Effective Date through the date of
delivery of the quarterly financial statement due for the quarter ending
September 30, 2002, the Applicable Floating Margin and the Applicable Eurodollar
Margin shall be determined based upon an assumption that the Interest Coverage
Ratio is equal to or greater than 1.5 to 1.0.

        g.         Section 7.4 (B) is hereby amended in its entirety as follows:

– 3 –

        (B)     Capital Expenditures.      The Borrower will not, nor will it
permit any Subsidiary to expend or be committed to expend for Capital
Expenditures in any fiscal year, in the aggregate for the Borrower and its
Subsidiaries, in excess of (i) in fiscal year 2000, $14,000,000, (ii) in fiscal
year 2001, $16,000,000 plus an amount not in excess of $3,000,000 if such amount
was permitted to be expended in fiscal year 2000 but was not expended in fiscal
year 2000, (iii) in fiscal year 2002, $18,000,000 plus an amount not in excess
of $3,000,000 if such amount was permitted to be expended in fiscal year 2001
but was not expended in fiscal year 2001, and (iv) in each of fiscal years 2003,
2004, and 2005, $7,000,000 plus, in any such fiscal year, an amount not in
excess of $3,000,000 if such amount was permitted to be expended in the fiscal
year immediately preceding such fiscal year but was not previously expended in
such immediately preceding fiscal year; provided, however, no such addition
shall be cumulative and no such addition shall carry-over beyond one fiscal
year.

        h.      Section 8.1 is hereby amended to insert immediately after clause
(N) thereof the following clause (O):

        (O)      Senior Notes Restructuring. The Borrower shall fail to extend
the scheduled maturity date and otherwise amend the terms and conditions of the
Senior Notes in a manner acceptable to the Required Lenders, in their sole
discretion, on or prior to May 31, 2004.

        2.      Conditions Precedent. This Amendment shall become effective as
of the date above written, if, and only if, the Administrative Agent has
received (i) an executed copy of this Amendment from the Borrower, the Lenders
and the Administrative Agent, and (ii) a non-refundable $270,000 amendment fee
in immediately available funds for the ratable benefit of the Lenders.

        3.      Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants as follows:

        (a)      This Amendment and the Credit Agreement, as amended hereby,
constitute legal, valid and binding obligations of the Borrower and are
enforceable against the Borrower in accordance with their terms.

        (b)   Upon the effectiveness of this Amendment, the Borrower hereby
reaffirms all representations and warranties made in the Credit Agreement, and
to the extent the same are not amended hereby, agrees that all such
representations and warranties shall be deemed to have been remade as of the
date of delivery of this Amendment, unless and to the extent that any such
representation and warranty is stated to relate solely to an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date.

        4.      Reference to and Effect on the Credit Agreement.

        (a)      Upon the effectiveness of Section 1 hereof, on and after the
date hereof, each reference in the Credit Agreement to "this Credit Agreement,"
"hereunder," "hereof," "herein" or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby.

        (b)      The Credit Agreement, as amended hereby, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

        (c)      Except as expressly provided herein, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.

        5.     Governing Law. This Amendment shall be governed by and construed
in accordance with the laws (including Section 735 ILCS 105/5-1 et seq. but
otherwise without regard to conflict of law provisions) of the State of
Illinois.

– 4 –

        6.     Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

        7.     Counterparts. This Amendment may be executed by one or more of
the parties to the Amendment on any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

        IN WITNESS WHEREOF, this Amendment has been duly executed and delivered
on the date first above written.


HAYNES INTERNATIONAL, INC.



By:  /ss/ Calvin S. McKay

--------------------------------------------------------------------------------

Name:  Calvin S. McKay
Title:  Vice President, Finance, CFO



FLEET CAPITAL CORPORATION, individually and as
Administrative Agent



By:  /ss/ Robert J. Lund

--------------------------------------------------------------------------------

Name:  Robert J. Lund
Title:  Senior Vice President



NATIONAL CITY COMMERCIAL FINANCE, INC.



By:  /ss/ Dennis Hatvany

--------------------------------------------------------------------------------

Name:  Dennis Hatvany
Title:  Vice President



THE CIT GROUP/BUSINESS
CREDIT, INC.



By:  /ss/ James Andricopulas

--------------------------------------------------------------------------------

Name:  James Andricopulas
Title:  Vice President


– 5 –